Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 27, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149160 & (14)(15)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  ____________________________________                                                               Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  IN re FORFEITURE OF $59,760.
  ____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 149160
                                                                     COA: 320261
                                                                     Wayne: 13-007932-CF
  $59,760.00 U.S. CURRENCY,
              Defendant-Property,
  and
  ANDRE HUNTER,
           Claimant-Appellant.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 14, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 27, 2014
         p0519
                                                                                Clerk